Citation Nr: 1039417	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for compensation purposes for 
loss of teeth, to include as secondary to the service-connected 
neurological disability affecting the upper lip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for loss of 
teeth and for dental treatment.  In September 2007, service 
connection was granted for treatment purposes for teeth numbers 
5, 6, 12, and 13.  The Veteran testified before the undersigned 
Veterans Law Judge via a videoconference hearing at the RO in May 
2009, and a transcript of that hearing is in the claims file.  

This issue was previously before the Board in July 2009, at which 
point the case was remanded for further development.  At the 
time, the issue of service connection for treatment purposes for 
loss of teeth, to include as secondary to the service-connected 
neurological disability affecting the upper lip, was also before 
the Board.  As directed in the prior remand, the agency of 
original jurisdiction (AOJ) issued a statement of the case (SOC) 
with respect to the issue of service connection for treatment 
purposes for the teeth other than numbers 5, 6, 12, and 13, as 
required by Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
However, as the Veteran did not file a substantive appeal (VA 
Form 9) in connection with this SOC, this issue is no longer on 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As discussed below, the remand directives have not been 
substantially completed with respect to the issue on appeal.  
Therefore, the Board has no discretion, and the case must again 
be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim, and because the AOJ did not substantially comply 
with the prior remand directives.  

Specifically, the Board notes that the AOJ obtained outstanding 
medical records dated through March 2010 from the Biloxi VA 
facility.  The AOJ also requested all outstanding dental 
treatment records from the Biloxi VA facility, as directed in the 
prior remand.  See September 2009 request for records.  Dental 
treatment records dated in October 2006 and December 2006 were 
provided in response to such request.  However, the Veteran has 
expressly identified prior dental treatment at the Biloxi VA 
facility, stating that he has received treatment there since 
discharge from service, including but not limited to in 1981, 
1994, and 1997.  See statements dated in April 2008 (VA Form 9), 
January 2005, March 1997, and September 1994.  VA facilities are 
considered to be in the constructive possession of VA 
adjudicators, regardless of whether they are physically in the 
claims file, and a remand is necessary if such records may have 
an impact on the adjudication of a claim.  Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992); Dunn v. West, 11 Vet. App. 462, 
466-67 (1998).  It does not appear that reasonable efforts have 
been made to obtain these identified prior VA dental treatment 
records.  As such, upon remand, further efforts must be made to 
obtain any outstanding VA dental treatment records. 

Additionally, the AOJ was directed to provide the Veteran with 
another VA examination to determine the nature and etiology of 
any currently diagnosed dental disorder, to include loss of the 
upper teeth.  Although the Veteran underwent a VA dental 
examination in January 2010, the examination report does not 
comply with the remand directives.  Specifically, it appears that 
the examiner did not have the claims file available for review, 
as he stated that review of the medical records or "C&P Folder" 
was "N/A."  Further, the examiner did not identify by tooth 
number any identifiable treatable carious teeth or dental 
alveolar abscesses.  The examiner diagnosed dental caries and 
loss of teeth, and he specifically identified the missing teeth, 
but he did not identify the carious teeth.  In addition, he did 
not state whether the loss of the identified teeth was due to any 
diagnosed periodontal disease.  Further, it appears that a 
Panorex x-ray was conducted, but the x-ray results are not of 
record, and the examiner did not comment on such results.  
Significantly, although the examiner opined that the Veteran's 
missing teeth are not caused by or a result of the service-
connected inflammation of the fifth cranial nerve, he did not 
provide a rationale for such opinion.  

As such, the most recent VA examination is inadequate for rating 
purposes, and the medical evidence of record remains insufficient 
to adjudicate the Veteran's claim.  Therefore, he must be 
afforded a new VA dental examination in compliance with the prior 
remand directives, as set forth below.  The examiner should also 
be requested to state whether any currently diagnosed dental 
disorder, to include loss of upper teeth, has a detrimental 
effect on the Veteran's service-connected neurological condition 
affecting the upper lip.  The AOJ should review the examination 
report to ensure that it is adequate and, if it is not, should 
return the report for further examination or opinion, as 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Make additional requests, as 
necessary, for all outstanding VA dental 
treatment records for the period from 
October 1968 to the present.  All requests 
and all responses, including negative 
responses, must be documented in the 
claims file.  Requests for VA treatment 
records must continue until a 
determination is made that such records do 
not exist or any further efforts to obtain 
them would be futile.  All records 
received must be associated with the 
claims file.  If any records cannot be 
obtained, the Veteran should be notified 
and allowed an opportunity to provide such 
records, in accordance with 38 C.F.R. 
§ 3.159(c)&(e).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently identified dental 
disorder, specifically to include loss of 
upper teeth.  The entire claims file and a 
copy of this remand should be made available 
to for review, and such review should be 
noted in the examination report.  

The examiner should be informed that the 
Veteran has already been granted service 
connection for treatment purposes for teeth 
numbers 5, 6, 12, and 13.  Further, the 
examiner should be provided a copy of 38 
C.F.R. § 3.381 to aid determining whether 
service connection is warranted for 
treatment purposes for any other teeth.  

All necessary studies and tests must be 
conducted, and all results should be 
associated with the claims file.  The 
examiner is requested to respond to the 
following:

(a)  State, by tooth number, all 
currently identifiable treatable 
carious teeth, missing teeth, and/or 
dental or alveolar abscesses;

(b)  Identify any currently diagnosed 
periodontal disease, and state 
whether it is at least as likely as 
not (probability of 50 percent or 
more) that the loss of any given 
tooth is attributable to periodontal 
disease;

(c)  For any currently identified 
dental disorder, including but not 
limited to any missing teeth:

(1)  State whether it is at 
least as likely as not 
(probability of 50 percent or 
more) that such disorder was 
caused, aggravated by, or is 
otherwise medically related to 
the service-connected 
neurological disorder affecting 
the upper lip manifested by 
sensory loss;

(2)  State whether it is at 
least as likely as not 
(probability of 50 percent or 
more) that such disorder is 
detrimental to the service-
connected neurological disorder 
affecting the upper lip 
manifested by sensory loss;

(d)  For any missing teeth, state 
whether the loss of that tooth (or 
lost masticatory surface) can be 
replaced by suitable prosthesis, such 
as dentures;

(e)  If prosthetic restoration is not 
possible, state whether the Veteran's 
inability to wear such prosthesis is 
due to his service-connected 
neurological condition;

(f)  If and only if the dental 
examiner determines that it is 
necessary to have an opinion by a 
medical doctor on any aspect of the 
Veteran's service-connected 
neurological condition, particularly 
with respect to the opinions 
requested in subparagraph (c) above, 
a medical opinion must be obtained. 

Any opinion offered must be 
accompanied by a complete rationale, 
with consideration of all lay and medical 
evidence of record.  If any opinion cannot 
be offered without resorting to 
speculation, the examiner should indicate 
such in the report and explain why a non-
speculative opinion cannot be offered.  

3.  The AOJ should review the examination 
report(s) and determine whether it is in 
compliance with these remand directives, 
and is otherwise adequate for rating 
purposes.  If it is not, return the case 
to the examiner for further opinion or 
examination, as appropriate.

4.  After completing any further development 
as may be indicated by any response received 
upon remand, readjudicate the Veteran's 
claim for service connection for 
compensation purposes for loss of teeth.  
Such readjudication should be based on all 
lay and medical evidence of record and 
should address all theories of service 
connection, to include on a direct basis and 
as secondary to the service-connected 
neurological disability affecting the upper 
lip.  If the claim remains denied, furnish a 
Supplemental Statement of the Case (SSOC) to 
the Veteran and his representative which 
addresses all relevant law and all evidence 
associated with the claims file since the 
last SSOC.  Allow an appropriate time for 
response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

